               Case 20-11570-LSS         Doc 100    Filed 06/23/20     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                     )
In re:                                               )      Chapter 11
                                                     )
PYXUS INTERNATIONAL, INC., et al.,                   )      Case No. 20-11570 (LSS)
                                                     )
                                                     )      (Jointly Administered)
                              Debtors.               )
                                                     )

                MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission
pro hac vice of Pamela W. McAfee, Esquire of Ellis & Winters LLP to represent the ad hoc
committee of certain retired executives and surviving spouses thereof of Pyxus International, Inc.,
and certain affiliated and predecessor entities.

Dated: June 23, 2020                            /s/ Gregory W. Werkheiser
       Wilmington, Delaware                  Gregory W. Werkheiser (DE #3553)
                                             Benesch, Friedlander, Coplan & Aronoff LLP
                                             1313 N. Market Street, Suite 1201
                                             Wilmington, DE 19801

           CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE
       Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of North Carolina
(N.C. Bar No. 21096) and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct, which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules and with the Standing Order for District Court
Fund revised 9/1/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.

Dated: June 23, 2020                            /s/ Pam McAfee
       Raleigh, North Carolina               Pam McAfee
                                             Ellis & Winters LLP
                                             4131 Parklake Avenue, Suite 400
                                             Raleigh, NC 27612

                               ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
